EXHIBIT 10.1

2011 Bonuses

 

Executive Officer

   2011 Bonus Amount  

David Hung, M.D.
President and Chief Executive Officer

   $ 894,758   

Cheryl Cohen
Chief Commercial Officer

     136,233   

C. Patrick Machado
Chief Business Officer and Chief Financial Officer

     433,650   

Lynn Seely, M.D.
Chief Medical Officer

     446,250   

2012 Base Salaries

 

Executive Officer

   Fiscal 2012 Base Salary
(Effective January 1,
2012)  

David Hung, M.D.
President and Chief Executive Officer

   $ 725,000   

Cheryl Cohen
Chief Commercial Officer

     425,000   

C. Patrick Machado
Chief Business Officer and Chief Financial Officer

     464,200   

Lynn Seely, M.D.
Chief Medical Officer

     464,200   